Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to January 31, 2017.  The sequence requirements have been met.  Please confirm the Budapest treaty requirements have been met, for example, there is no statement that the microorganisms are commercially available.  Please amend the headings in the specification in accordance with standard US patent practice.
A search reveals the prior art does not teach or fairly suggest the presently claimed and deposited Bifidobacterium IM55 and Lactobacillus IM76 for treating various disorders.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to preventing a number of conditions and employing probiotics in the form of "a dead cell body thereof, a culture product thereof, a crushed product thereof or an extract thereof."  No evidence is provided that the claimed probiotics are effective to prevent any conditions.  Further, many of the conditions claimed are not known to be able to be prevented by any means.
And the specification as originally filed provides evidence for administering live bacteria for the stated functions.  No other forms of the probiotics are disclosed to be effective.

Claims 23-42 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for three conditions, rhinitis, asthma, and colitis, does not reasonably provide enablement for "allergic diseases, immune diseases and inflammatory diseases."  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
In claim 23 the terms "allergic diseases, immune diseases or inflammatory diseases" lack enablement as it would require one of ordinary skill in this art undue experimentation to determine which such diseases would work in the instant invention.
The entire scope of the claims has not been enabled because:
1. Quantity of experimentation necessary would be undue because of the large proportion of inoperative diseases claimed.  It is not seen that probiotics are likely to be effective to treat all allergic diseases, immune diseases, and inflammatory diseases.
2. Amount of direction or guidance presented is insufficient to predict which diseases encompassed by the claims would work.
3. Presence of working examples are only for three specific disorders, rhinitis, asthma and colitis, and extension to other disorders has not been specifically taught or suggested.  See examples 6-9 in the specification.
4. The nature of the invention is complex and unpredictable.
5. State of the prior art indicates that most diseases are not effective for the claimed functions.
6. Level of predictability of the art is very unpredictable.
7. Breadth of the claims encompasses an innumerable number of diseases.
8. The level of one of ordinary skill in this art is variable.
In re Wands, 858 F.2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 23 line 1, "immune diseases" may be intended to be "autoimmune diseases."   Claim 23 does not include "an effective amount".  In claims 30 and 40, line 2, "erythema" is not an immune disease. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (11,202,811) is a related patent.
Kim (2012/0208260) teaches a Lactobacillus plantarum for treating intestinal diseases.
Mercenier (9,456,630) teaches a Bifidobacterium for treating inflammation.
Alenfall (8,936,783) teaches a Lactobacillus for treating autoimmune diseases.
MacSharry (8,557,233) teaches a Bifidobacterium for treating colitis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655